 In the Matter of ALL STEEL WELDED TRUCK CORPORATIONandINTER-NATIONALUNION, UNITED AUTOMoBILEWORKERS or AMERICA,AFFILIATED WITH THE C. I. O.Case No. R-2401.-Deckled April 22, 1941Jurisdiction:material handling equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; employees whom Board held were tem-porarily laid off eligible to participate in the election ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, and the truck driver, excluding clerical, engineering, and supervisoryemployees.Mr. Edward S. Foltz, Jr.,of Rockford, Ill., for the Company.Mr. Thomas A. Keegan,of Rockford, Ill., for the Union.Mr. Harold Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 28, 1941, International Union, United AutomobileWorkers of America of the C. I. 0., herein called the Union, fileda petition with the Regional Director for the, Thirteenth Region(Chicago, Illinois) alleging that a question affecting commerce hadarisen concerning the representation of employees of All Steel WeldedTruck Corporation, Rockford, Illinois, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called-the Act.On March 8, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On March 10, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice,- a hearing was held on March 15, 1941, at31 N. L.It.B:, No. 33.-191IN 192DECISIONS OF NATIONAL' LABOR RELATIONS BOARDRockford, Illinois, before Charles F. McErlean, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings -on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board make the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYAll SteelWelded Truck Corporation, a Delaware corporationwith its principal office, and place of business at Rockford, Illinois,isengaged in the manufacture of material handling equipment.During 1940, the Company purchased raw materials valued at ap-proximately $35,000, about 12 per cent of which were received bythe Company front sources outside the State of Illinois.During thesame period, the Company's sales amounted to approximately $100,000in value, about 50 per cent of which were shipped by the Companyto points outside the State of Illinois.II.THE ORGANIZATIONINVOLVEDInternationalUnion, United Automobile Workers of America, is alabor organizationaffiliated with the Congress of Industrial Organi-zations, admittingtomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONAlthough the Union has by letter dated February 24, 1941, notifiedthe Company of its claim to majority representation and requestedrecognition and collective bargaining conferences, the Company hasneither bargained with the Union nor expressed any willingness todo so.At the hearing there was introduced in evidence a reportof the Regional Director which shows that the Union represents asubstantial number of employees 'in the unit which it alleges to beappropriate.' -' The Union submitted to the Regional Director'application and authorization cardssigned by 34 of the 38 employees whose names appear on the Company's facto] y pay roll ofMarch 3, 1941Of the cads submitted,13 were dated February 1941, while the remainderwere undated. ALL STEEL WELDED TRUCK CORPORATION193We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCE1We 'find that the question concerningrepresentationwhich hasarisen, occurring in connection, with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelationto trade, traffic, and commerceamong the several States andtends to lead to labor disputes burdeningand obstructing commerceand thefreeflow of commerce.V.THE APPROPRIATE UNITThe Union and the Company,agree, andwe find, that productionand maintenance employees and the truck driver are within, and thatsupervisory employees should be excluded from, the appropriate unit.The Union would exclude, and the Company include, clerical andengineeringemployees.Clerical and engineering employees of theCompany have not been admitted to membership in the Union, nordoes it appear- that such employees have designated the Union astheir representative.Pursuant to the Board's usual practice andupon the entire record, we find that clerica12and engineeringemployees 3 should be excluded from the unit.We find that all production and maintenance employees, and thetruck driver, excluding clerical, engineering and supervisory em-ployees constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election, by secret ballotand we shall so direct.The parties are in dispute as to the determination of an eligibilitydate.It is the Union's position that eligibility should be determinedas of February. 17, 1941, the day the Company was first notified bythe Union of its claim of majority representation and of its requestfor recognition- and collective bargaining negotiations.The Com-zMatter ofSouthern California Gas CompanyandUtilityWorkers OrganizingCommittee,Local No 132,10 N. L.8Matter of Jamestown Steel Partition CompanyandLocal 309, United Electrical,Radio dMachine Workers of America,29 N L R. B 116 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany urges that only men regularly in its employ prior to January1, 1941, should be eligible to participate in the election.During thepast 2- years the number of production and maintenance employeeshas varied considerably.At the time of the hearing there were 10such employees; during.the first half of 1940 there were 12; andin the second, about 20 to 26. In January and February 1941, 20new men were added to meet, according to the Company, the demandsof a special order.By March, after the order had been satisfied,these new ' men had been laid off. In all but one or two instances,these lay-offs were made according to seniority.Harry Clark, presi-dent' of the Company, testified that the competent men laid off willbe recalled as business warrants it.The Union contends that theseemployees laid off should be entitled, to vote in the election.TheCompany opposes the Union's contentidn.We are of the opinionthat these employees have been laid off temporarily and that theyhave a sufficiently continuing interest in the wages, hours, and work-ing conditions of employees of the Company to entitle them to par-ticipate in the election.We shall follow our usual practice and directthat the employees of the Company eligible to vote in the electionshall be those in the appropriate unit employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forthin the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board make the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of All Steel Welded Truck Corporation, Rock-ford, Illinois, within the meaning of Section 9 (c) and Section 2 (6)and (7)-of the Act.2.,All production and maintenance employees, and the truck driver,excluding clerical, 'engineering, and supervisory employees constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III; Section 8, of National LaborRelations Board Rules and Regulations--Series 2, as amended, it ishereby ALL STEEL WELDED TRUCK CORPORATION195ADIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith All Steel Welded Truck Corporation, Rockford,Illinois, anelection by secret ballot shall be conducted as early as possible, butnot laterthan thirty (30) days from the date of this Direction ofElection,under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9,of said Rules and Regulations,among all production andmaintenance employees, and the truck driver, of All Steel WeldedTruck Corporation, Rockford, Illinois, who were employed by itduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-roll period because they were ill or on vacation or in the active mili-,tary service or training of the United States, or temporarily laidoff, but excluding clerical,engineering,and supervisory employees,and employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollective bargaining.44l 843-42-vol31--141